
	
		II
		Calendar No. 558
		111th CONGRESS
		2d Session
		S. 3486
		[Report No. 111–287]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2010
			Mr. Brown of Ohio (for
			 himself, Mr. Sanders,
			 Mr. Rockefeller,
			 Mr. Specter, Mr. Begich, Mr.
			 Franken, Ms. Mikulski,
			 Mrs. Murray, Mr. Casey, and Mr.
			 Burris) introduced the following bill; which was read twice and
			 referred to the Committee on Veterans'
			 Affairs
		
		
			September 2, 2010
			Reported under authority of the order of the Senate of
			 August 5, 2010, by Mr. Akaka, without
			 amendment
		
		A BILL
		To amend title 38, United States Code, to
		  repeal the prohibition on collective bargaining with respect to matters and
		  questions regarding compensation of employees of the Department of Veterans
		  Affairs other than rates of basic pay, and for other purposes.
	
	
		1.Repeal of prohibition on collective
			 bargaining with respect to compensation of Department of Veterans Affairs
			 employees other than rates of basic paySubsections (b) and (d) of section 7422 of
			 title 38, United States Code, are amended by striking
			 compensation both places it appears and inserting rates
			 of basic pay.
		
	
		September 2, 2010
		Reported without amendment
	
